DETAILED ACTION

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. The claims are not being entered due to the addition of limitations which were not previously presented which require further search and consideration. An explanation of how the claims would be rejected is presented below. 
On pages 6-7, applicant argues that Cherry, which was relied upon to teach the limitations regarding the plurality of wind uplift reinforcements, fails to teach the reinforcements interposed between a top surface of the first facer and the bottom planar surface of the insulation board. 
The examiner first notes that the final rejection of 9/29/2021 relies on both Cherry and Rosato in order to tech the limitations regarding the wind uplift reinforcements (See Pages 4-5). Cherry teaches a scrim layer being located between an upper layer and a lower layer in which the upper and lower layers may be any thermoplastic, polymer, rubber or rubberized materials (Pg. 3, Paragraph [0035]). Additionally, Rosato teaches insulation panels including a core foam layer with facer sheets on the upper and lower faces of the foam core (Col. 2, Lines 34-38; Fig. 2). Furthermore glass scrim may be placed between the foam core and facer sheets (Col. 2, Lines 43-58; Fig. 2-3). As such, the examiner contends that the combination of Letts in view of both Cherry and Rosato teaches the placement of wind uplift reinforcements being glass scrim between a foam core and a facer sheet, therefore, teaching the limitation of “a plurality of wind uplift reinforcements interposed between a top surface of the first facer and the bottom planar surface of the insulation board.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783